Citation Nr: 0428846	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978, April 1986 to March 1987, January 1991 to June 1991, 
January 1992 to October 1992, and November 2001 to January 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the 
Washington, DC, regional office (RO) of the Department of 
Veterans Affairs (VA).  In July 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
July 2004, the Board asked the veteran if she still desired a 
hearing before the Board.  If she did not reply within 30 
days it would be assumed that she no longer wanted the 
personal hearing.  The veteran did not reply.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
that is required on your part. 


REMAND

The veteran and her representative assert that the claimant 
has PTSD as a result of her service in the Persian Gulf 
during the Persian Gulf War.  Her service personnel records 
show that she served with the 274th Military Police Company 
in the Saudi Arabia from February to May 1991.  Her primary 
military occupational specialty was military police.  In 
addition, while vague, the veteran reported in her August 
2000 statement and/or at her May 2001 VA examination that her 
PTSD stressors consisted of seeing and smelling burnt and 
shell fragment wound riddled dead bodies while driving on 
military service roads in the Persian Gulf.  The May 2001 VA 
examiner diagnosed the veteran with PTSD, and a major 
depressive disorder as a result of her service in the Persian 
Gulf.

M21-1, Part VI, Ch. 11.37(f)(3) provides, in relevant part, 
that in adjudicating claims of entitlement to service 
connection for PTSD, "[i]f a VA examination . . . 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, request additional evidence from  . . . the 
Environmental Support Group (ESG) [now known as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR))].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first have to send her stressor information to USASCRUR and 
ask if they can verify any of the stressors.  Since this has 
not been done, another remand is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the above stressor 
information to USASCRUR and ask if they 
can verify it.

2.  If USASCRUR notifies the RO that it 
can not verify the veteran's stressors 
without additional information, the RO 
should notify the appellant and inform 
her precisely what the USASCRUR requires.  
The RO should then offer her one final 
opportunity to present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressor 
which she alleges she was exposed to 
during service. 

3.  Thereafter, following any other 
appropriate development, the RO should 
enter a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
she and her representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


